TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00638-CR



                            William Christopher Lloyd, Appellant

                                                  v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 68452, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant William Christopher Lloyd seeks to appeal a judgment of conviction for

possession of a controlled substance of one gram or more but less than four grams. The trial court

has certified that this is a plea bargain case and Lloyd has no right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                                       ____________________________________

                                                       Diane M. Henson, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Jurisdiction

Filed: November 16, 2011

Do Not Publish